Citation Nr: 1023132	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for gastrointestinal 
disability.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for arthritis of 
multiple joints.

6.  Entitlement to service connection for arthritis of the 
spine.

7.  Entitlement to a higher initial evaluation for varicose 
veins, right leg with ischemic ulcer, currently evaluated as 
40 percent disabling.  

8.  Entitlement to a higher initial evaluation for scars, 
residuals of shrapnel wound, currently evaluated as 
noncompensable.

9.  Entitlement to service connection for leg disability.

10.  Entitlement to service connection for basal cell 
carcinoma.

11.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2005, a 
statement of the case was issued in February 2008, and a 
substantive appeal was received in April 2008.

The October 2005 rating decision granted service connection 
for, among other things, PTSD and diabetes mellitus, and 
assigned them each 10 percent ratings.  In February 2008, the 
RO changed the rating for the Veteran's PTSD from 10 to 30 
percent, effective from October 22, 2007, the date of a VA 
examination.  His diabetes mellitus rating was changed to 20 
percent from the June 4, 2004 date of claim.  Since the 
increase for PTSD does not date back to the receipt of the 
original claim, there are two distinct time periods to be 
considered for PTSD.

The issues of higher ratings for varicose veins, right leg 
with ischemic ulcer; scars, residuals of shrapnel wound; and 
of service connection for leg disability, basal cell 
carcinoma, and sleep apnea, and, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 22, 2007, the Veteran's PTSD was 
consistent with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

2.  Prior to and since October 22, 2007, the veteran's 
service-connected PTSD is not manifested by occupational and 
social impairment with reduced reliability.

3.  The Veteran's diabetes mellitus does not require 
regulation of activities.  

4.  The Veteran's current irritable bowel syndrome was caused 
by his service-connected PTSD.

5.   The Veteran does not have a current asthma disability.

6.  The Veteran's multiple joint arthritis and arthritis of 
his spine were not manifest in service or to a degree of 10 
percent within one year of service discharge and are 
unrelated to service.




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for PTSD prior to 
October 22, 2007 are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD prior to or since October 22, 2007 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.321, 
4.119, Diagnostic Code 7913 (2009).

4.  The criteria for service connection for irritable bowel 
syndrome are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2009).

5.  The criteria for service connection for asthma are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

6.  The criteria for service connection for arthritis of 
multiple joints are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

7.  The criteria for service connection for arthritis of the 
spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in June 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess, the 
Board notes that the RO sent the Veteran a March 2006 
correspondence that fully complied with Dingess.  This was 
followed by an adjudication, curing the timing error.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran examinations in 
2004, 2005, and 2007; obtained medical opinions as to the 
etiology and severity of disabilities; and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Higher ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2009).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

PTSD

The Veteran's service-connected PTSD is currently rated as 10 
percent disabling prior to October 22, 2007, and as 30 
percent disabling thereafter, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  PTSD is rated under the General 
Rating Formula for Mental Disorders.  Under this criteria, a 
100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when occupational and 
social impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

On VA examination in September 2004, the Veteran complained 
of insomnia, fatigue, combat-related dreams, avoidance, 
flashbacks, and exaggerated startle reflex occurring as often 
as weekly with each occurrence lasting hours.  His ability to 
perform daily functions during remission/partial remission 
was moderately impaired, he reported.  He was not receiving 
treatment.  He was a manager and consultant for 15 years with 
his work relationships being good.  His relationship with his 
siblings was fair but he was married and had children 
currently and his relationships with his spouse and children 
were good.  On examination he was a reliable historian and 
was oriented and had appropriate hygiene, behavior, affect, 
and mood.  Communication and speech were normal and there 
were no panic attacks or evidence of delusions, 
hallucinations, or obsessional rituals.  Thought processes 
were appropriate and judgment was not impaired.  Abstract 
thinking was normal, memory was normal, and homicidal and 
suicidal ideation were absent.  The diagnosis was PTSD.  The 
GAF was 55.  The examiner stated that mentally, the Veteran 
occasionally had some interference in performing activities 
of daily living because of sleep deficits.  He was able to 
establish and maintain effective work and social 
relationships and no difficulty understanding commands.  He 
appeared to pose no threat of persistent danger or injury to 
self or others.   

A 30 percent rating is warranted when there are symptoms 
which produce occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The examiner in 2004 indicated that the Veteran 
occasionally had some interference performing activities of 
daily, and the Veteran estimated that he was moderately 
impaired by his PTSD.  Based on the symptoms shown, at least 
a 30 percent rating is warranted prior to October 22, 2007.   

That leaves the remaining question of whether a 50 percent or 
higher rating is warranted either prior to or since October 
22, 2007.  For a 50 percent rating, there must be 
occupational and social impairment with reduced reliability 
and productivity due to symptoms.  

On VA examination in October 2007, the Veteran still was not 
receiving treatment.  He continued to do consulting work as a 
mechanical and civil engineer, and he and his wife managed 
the family finances.  He had been in numerous arguments with 
a neighbor that had resulted in him being threatened, but the 
time frame for this was not reported.  There was sometime 
stress in his marital relationship due to severe damage to 
their house from a hurricane in 2005.  The house had lost its 
roof.  The Veteran and his wife had had continued 
difficulties getting repairs completed and the inside of the 
house was torn up.  He had generally pretty good 
relationships with his son and daughter.  His son was living 
with him and his wife temporarily, and he had some friends 
from work.  He was feeling sorry for himself but denied 
difficulties with appetite, energy, or concentration, and he 
denied suicidal and homicidal ideation.  He reported 
intrusive memories of Vietnam about once a week.  He had lost 
interest in sports he used to engage in due to his physical 
injuries and limitations.  He was able to experience a full 
range of emotions but had difficulty showing his affection 
and caring.  His memory was still without difficulty from 
Vietnam.  He had some irritability and was easily startled by 
loud music which reminded him of gunshots.  He was watchful 
and on guard, checking outside whenever he heard something or 
if the dog barked.  He had also installed spot lights and a 
security camera to maintain home safety.  He reported crying 
spells.  

On mental status examination he was appropriately dressed and 
groomed and he was very cooperative.  His thoughts were 
coherent and logical.  He was alert to person, place, and 
time, and he remembered three words after immediate recall 
and after a short delay.  He spelled a five letter work 
forward and backwards.  He was off by one number on serial 
7s.  His fund of knowledge seemed appropriate.  The diagnoses 
were PTSD and depressive disorder.  The GAF was 55.  The 
examiner indicated that the Veteran continued to present 
symptoms of PTSD including nightmares, intrusive memories, 
avoidance, loss of interest, irritability, being watchful and 
on guard, and being easily startled.  He also reported 
symptoms of depression including feeling sorry for himself, 
poor mood, and crying spells.  

Based on the evidence, the Board concludes that a rating 
higher than 30 percent rating is not warranted for any part 
of the rating period under Diagnostic Code 9411.  The 
Veteran's GAF has been 55 on both VA examinations.  Moreover, 
reduced reliability and productivity due to PTSD symptoms 
have not been shown.  A flattened affect has not been 
reported, nor have any of the other demonstrative symptoms 
for a 50 percent rating.  To the contrary, the Veteran seems 
to have some good relationships, his speech is normal, he has 
no panic attacks, he is able to understand complex commands, 
and his recall is good.  His judgment is good and no 
disturbances of motivation or mood have been found.  Other 
symptoms warranting a 50 percent rating are not shown.  The 
Veteran is not being treated, yet he was cooperative on 
examination.  He continues to work, has no homicidal or 
suicidal ideations, is alert, and has a full range of 
emotions.  The Veteran has argued in April 2008 that he 
suffers frequent episodes of decrease in work efficiency and 
an inability to perform occupational tasks due to PTSD.  
However, the evidence does not bear out a higher rating than 
30 percent under the rating criteria.  



Diabetes mellitus 

The Veteran's diabetes mellitus is rated under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent rating.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities warrants a 40 
percent rating.  The Diagnostic Code defines regulation of 
activities as avoidance of strenuous occupational and 
recreational activities.  

On VA examination in September 2004, the Veteran was noted to 
have diabetes mellitus since 2000, with no history of 
ketoacidosis and no problems with hypoglycemia.  He visited 
his doctor 4 times a year for it.  He was controlling it with 
a low carbohydrate diet.  After examining the Veteran, the 
examiner indicated that the Veteran's diabetes mellitus did 
not cause any restriction of activities.  On VA examination 
in October 2007, the Veteran reported that his blood sugars 
were running in the 130 range.  His weight had been stable.  
The examiner stated that his current therapy consisted of 
restrictive diet and one oral medication daily.  

In order for a 40 percent rating to be warranted for diabetes 
mellitus, regulation of activities (avoidance of strenuous 
occupational and recreational activities) must be required.  
In the Veteran's case, the evidence shows that regulation of 
activities is not required.  The Veteran manages his diabetes 
mellitus with diet and oral medication and does not require 
regulation of activities.  The examiner in 2004 stated that 
there were no restrictions of activities caused by it, and 
the examiner in 2007 did not list regulation of activities as 
one of his therapeutical components.  Accordingly, a higher 
rating is not warranted under Diagnostic Code 7913.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether other rating codes are 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Codes 9411 and 7913 are deemed by the Board to be 
the most appropriate codes, primarily because they pertain 
specifically to the disabilities at issue, but also because 
they provide specific guidance as to how symptoms of the 
disabilities are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated, with reference to other diagnostic codes 
as appropriate as required by the diagnostic criteria set 
forth therein.

The service-connected disabilities do not present such 
exceptional or unusual disability pictures with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The rating schedule contemplates the 
Veteran's symptoms associated with his disabilities.  
Accordingly, referral for extraschedular ratings is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation or an 
increased rating has been disagreed with, it was possible for 
a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board concludes that the disabilities have not 
significantly changed and that uniform ratings are warranted.

Service connection claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Although § 3.310 was amended effective in October 2006, those 
changes were more restrictive, so the Board will only 
consider the former version of the regulation.

Gastrointestinal disorder

The Veteran appeals the RO's October 2005 denial of service 
connection for gastrointestinal disorder.  Irritable bowel 
syndrome was diagnosed on VA examination in September 2004 
and again in May 2005.  In May 2005, the examiner stated that 
the Veteran's symptoms were consistent with irritable bowel 
syndrome.  The Veteran stated that his symptoms of diarrhea 
after eating and abdominal cramps had started in 1971, when 
he was hit by a mortar round in his left flank.  Since then, 
he needed to be near a rest room after every meal because he 
would get the strong urge to defecate within 30 minutes of 
eating.  The examiner felt that it was at least as likely as 
not that the Veteran's irritable bowel syndrome was secondary 
to his service-connected PTSD.  

Based on the evidence, the Board concludes that service 
connection is warranted for irritable bowel syndrome as 
secondary to the Veteran's service-connected PTSD.  The 
medical evidence indicates that it is being caused by the 
Veteran's service-connected PTSD.  

Asthma

The Veteran appeals the RO's October 2005 denial of service 
connection for asthma.  There was a VA examination in 
September 2004.  At that time, the Veteran's history was 
considered, and he was examined.  He had no rhonchi or rales, 
his breath sounds were symmetric, and his expiratory phase 
was within normal limits.  Pulmonary function tests were also 
within normal limits.  The examiner indicated that the 
Veteran did not have a diagnosis of asthma because there was 
no pathology to render a diagnosis of it.  

Based on the evidence, the Board concludes that service 
connection is not warranted for asthma.  The evidence 
indicates that the Veteran does not have it, and it must be 
present in order for service connection to be granted.  The 
existence of a current disability is a cornerstone of a 
service connection claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
144 (1992).  While the Veteran appears to feel that he has 
asthma, as reflected by December 2005 and April 2008 
statements, asthma is not a type of disorder subject to lay 
opinion concerning presence.  Compare Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  As a layperson, therefore, 
his opinion as to this medical matter has no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  The Board points 
out that even if the Veteran were competent to diagnose 
asthma, the probative value of his opinion would be 
outweighed by that of the VA examiner, who clearly does have 
the training, experience and education to determine the 
presence of asthma in the Veteran.

Arthritis

The Veteran appeals the RO's October 2005 denial of service 
connection for arthritis of multiple joints and of his spine.  
Service treatment records do not show arthritis or any 
fractures, although the Veteran had shrapnel injuries in 
service.  Additionally, arthritis was not shown within one 
year of service discharge.  Arthritis was first shown on VA 
examination in September 2004.  At that time, X-rays revealed 
degenerative changes of the right shoulder, left elbow, right 
hip, left hip, right knee, left knee, right and left ankle, 
cervical spine, and lumbar spine.  The right foot had plantar 
and posterior calcaneal spurs.  In May 2005, a VA examination 
was conducted.  The examiner knew that the Veteran had 
claimed service connection for arthritis and that he had had 
a blast injury in March 1971 and that he felt that he had 
sustained trauma to his shoulders, hips, knees, ankles, 
hands, feet, neck, and back as a result.  The examiner noted 
that in the service treatment records, there was no evidence 
of any specific pressure injuries and that there was no 
evidence of any joint or spine complaints on service 
separation.  The Veteran currently had joint complaints.  
After examination, the impression was osteoarthritis in 
multiple joints and the spine.  The examiner felt that there 
was less than a 50/50 probability that it was caused by or a 
result of the Veteran's in-service blast injury, as there was 
no evidence of any specific injury resulting in fracture.  
The examiner felt that the Veteran's osteoarthritis of 
multiple joints was most likely secondary to the aging 
process.  

Based on the evidence, the Board concludes that service 
connection is not warranted for arthritis of multiple joints 
or of the spine.  It was not shown in service or within one 
year of service separation and no competent medical evidence 
of record relates it to service.  Instead, the VA examiner in 
May 2005 felt that it was related to the Veteran's aging 
process and felt that it was not related to his service blast 
injury.  While the Veteran argued in December 2005 and April 
2008 that his arthritis stems from his in-service injuries, 
the Board finds that determining the etiology of 
nonobservable diseases such as arthritis is far outside the 
realm of lay expertise.  Compare Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  As such, his opinion on this 
medical matter has no probative value.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against greater benefits 
than those indicated in this decision and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).

ORDER

A 30 percent rating is granted for PTSD prior to October 22, 
2007, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A rating higher than 30 percent for PTSD for any portion of 
the rating period is denied.

A higher rating for diabetes mellitus is denied.

Service connection for irritable bowel syndrome is granted.

Service connection for asthma is denied.

Service connection for arthritis of multiple joints and of 
the spine is denied.


REMAND

Regarding the Veteran's scars, residuals of shrapnel wounds, 
the RO has service-connected an S-shaped scar of the left 
temple, a right medial canthal region scar, and a right 
eyelid scar, and rated them as noncompensable.  In rating 
scars of the head, face, or neck, adjudicators are to take 
into account unretouched color photographs.  
38 C.F.R. § 4.119, Diagnostic Code 7800, NOTE 3 (2008).  (New 
criteria enacted in October 2008 are not applicable as the 
claim was filed before then.)  No unretouched color 
photographs are of record and no VA examination has been 
conducted.  The Veteran argued in February 2008 that he still 
has pieces of metal emerging from his face once a month and 
that they cause bleeding and notable characteristics of 
disfigurement, especially in the eye area.  A VA examination 
for the Veteran's scars, with unretouched color photographs, 
should be conducted, as indicated below.  

Regarding the Veteran's service-connected varicose veins of 
his right leg with ischemic ulcer, a September 2004 VA 
examination report indicates that he has a deep ulcer scar in 
the area of his right ankle which is greater than 6 square 
inches in size.  Scars which are deep and which are greater 
than 6 square inches warrant a compensable rating under 
Diagnostic Code 7801.  The RO should consider this Diagnostic 
Code.  The evidence also shows that the Veteran had had a 
weeping ulcer on his right ankle in 2004, as late as October 
12, 2004, and perhaps later.  He stated on VA examination in 
October 2007 that it took weeks and months to heal.  He was 
being treated privately at the time by Dean Halbert, M.D., 
whose records VA requested in October 2004 and received in 
February 2005.  Dr. Halbert was scheduled to see the Veteran 
again in February 2005 according to his October 2004 
treatment record.  The date that the Veteran no longer had 
persistent ulceration is relevant, as the rating criteria 
from 38 C.F.R. § 4.104, Diagnostic Code 7120 can provide a 60 
percent when there is a persistent ulcer and other criteria 
for a 60 percent rating which were reported by the examiner 
at the time of the September 2004 examination.  The Veteran 
reported in December 2005 and April 2008 that he continued to 
receive treatment for this disability.  Accordingly, all 
records of treatment the Veteran has received for right leg 
varicose veins and ischemic ulcer, including from Dr. 
Halbert, from October 12, 2004 to present, should be 
obtained.  Since the last examination for this disability was 
in October 2007 and the case is being remanded, and also 
because it was contended in December 2005 and April 2008 that 
the ulcer is not presently healed, another VA examination 
should be conducted.  

Regarding the claim for service connection for right leg 
disability, a March 2003 private medical record indicates 
that the Veteran has restless leg syndrome.  He is 
service-connected for right leg varicose veins with ischemic 
ulcer and claims that he has restless leg syndrome due to 
shrapnel in his left side and right lower leg in service.  
Service treatment records dated in May 1971 show that he 
sustained multiple fragment wounds, including to his left 
hip, left flank, and back.  A VA examination is required to 
determine whether his restless leg syndrome is related to 
service, including in-service shrapnel wounds, or to his 
service-connected right leg varicose veins with ischemic 
ulcer disability.  38 C.F.R. § 3.159 (2009).  

Regarding the claim for service connection for skin cancer, 
service treatment records show skin problems in service, from 
shrapnel wounds.  Scars developed.  Post-service, treatment 
records dating as early as November 1977 show basal cell 
carcinoma, and skin cancers are shown currently.  A medical 
examination is necessary to determine whether the Veteran's 
skin cancer is related to service.  38 C.F.R. § 3.159.  

On appeal in December 2005, it was alleged that the Veteran 
has had difficulty with sleeping since service and that his 
symptoms have worsened as his stress symptoms have worsened.  
Given this contention, a claim for sleep apnea secondary to 
the Veteran's service-connected  PTSD will be inferred.  The 
RO must schedule the Veteran for a VA examination to 
determine whether the Veteran's sleep apnea had its onset in 
service or is caused or made worse by his service-connected  
PTSD, and consider the secondary service connection claim.  
Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
medical records of treatment the 
Veteran received for persistent 
ulceration or right leg varicose veins 
with ischemic ulcer since October 12, 
2004, including from Dr. Halbert since 
October 12, 2004.  

2.  Schedule the veteran for a VA 
dermatology examination to help rate 
his shrapnel wound scars of his face, 
and also to help rate his claim for 
service connection for skin cancer.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with completion of the 
examination report.  

The examiner should identify and 
describe in detail all residuals 
attributable to the Veteran's 
service-connected shrapnel wound scars 
of his face.  Unretouched color 
photographs of the affected areas 
should be included with the examination 
report.

For the each facial scar, the examiner 
is asked to determine whether there is 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
any features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, 
lips), or;

Any characteristics of disfigurement, 
including: a scar 5 or more inches (13 
or more cm.) in length; scar at least 
one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar 
elevated or depressed on palpation: 
scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39-
sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin 
indurated and inflexible in an area 
exceeding six square inches (39- sq. 
cm.).

The examiner should also indicate 
whether each of the facial scars are 
superficial, unstable (frequent loss of 
covering of skin), or painful on 
examination.  

For skin cancer, the examiner should 
render an opinion as to whether it is 
at least as likely as not (a 
probability of at least 50 percent) 
that current skin cancer disability is 
related to skin problems the Veteran 
had in service.

A rationale for any opinion expressed 
should be provided.

3.  Schedule the Veteran for a VA 
examination for his right leg varicose 
veins with ischemic ulcer disability, 
and also for his claimed restless leg 
syndrome.  Provide the examiner with 
the claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests are 
to be accomplished.  

The examiner should identify all 
manifestations and residuals 
attributable to the Veteran's varicose 
veins right leg with ischemic ulcer.  
The examiner should determine whether 
the Veteran currently has a persistent 
ulcer or whether it has healed.  

Additionally, the examiner should 
render an opinion with reasons as to 
whether it is at least as likely as not 
(a probability of at least 50 percent) 
that any current restless leg syndrome 
had its onset in service or was caused 
or made worse by the Veteran's 
service-connected varicose veins with 
ischemic ulcer.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Schedule the Veteran for a VA 
examination for sleep apnea.  Provide 
the examiner with the claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be accomplished.  

The examiner should provide a diagnosis 
for all current sleep disorder(s) found 
to be present.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any currently diagnosed 
sleep apnea condition had its onset 
during service or is related to any in-
service event, disease, or injury.  
Also, the examiner should indicate 
whether it is at least as likely as not 
(a probability of at least 50 percent) 
that any current sleep apnea disability 
was caused or made worse by the 
Veteran's service-connected PTSD.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, readjudicate the 
remaining claims on appeal in light of 
any additional evidence added to the 
record.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


